                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                          No. 19-CR-2002-CJW-MAR
 vs.                                                         ORDER
 BRADLEY DEAN MOHRING,
                Defendant.
                                   ____________________
                                   I.     INTRODUCTION
       This matter is before the Court pursuant to defendant’s Objections (Doc. 41) to
the Report and Recommendation (Doc. 39) of the Honorable Mark A. Roberts, United
States Magistrate Judge. On February 12, 2019, defendant filed a Motion to Suppress.
(Doc. 12). The government timely filed a resistance. (Doc. 15). On March 7, 2019,
Judge Roberts held a hearing on the motion. (See Doc. 23). On March 20, 2019,
defendant filed a supplemental brief. (Doc. 28). On March 21, 2019, the government
filed a response to defendant’s supplemental brief. (Doc. 32). On April 9, 2019, Judge
Roberts issued the Report and Recommendation, which recommends that the Court deny
the Motion to Suppress. On April 22, 2019, defendant filed his Objections. For the
following reasons, the Court overrules defendant’s Objections and denies the Motion to
Suppress.
                             II.        STANDARD OF REVIEW
       When a party files a timely objection to a magistrate judge’s report and
recommendation, a “judge of the court shall make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which
objection is made.” 28 U.S.C. § 636(b)(1)(C); see also FED. R. CRIM. P. 59(b)(3) (“The
district judge must consider de novo any objection to the magistrate judge’s
recommendation.”); United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003)
(noting that a district judge must “undertake[ ] a de novo review of the disputed portions
of a magistrate judge’s report and recommendations”). “A judge of the court may accept,
reject, or modify, in whole or in part, the findings or recommendations made by the
magistrate judge.” 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b)(3) (“The
district judge may accept, reject, or modify the recommendation, receive further
evidence, or resubmit the matter to the magistrate judge with instructions.”). It is
reversible error for a district court to fail to engage in a de novo review of a magistrate
judge’s report and recommendation when such review is required. Lothridge, 324 F.3d
at 600.    Accordingly, the Court reviews the disputed portions of the Report and
Recommendation de novo.
                            III.   FACTUAL BACKGROUND 1
       On October 9, 2018, Chickasaw County Sheriff’s Deputy Steven Johnson
responded to a report of a burglary at the Five Star Co-op in Nashua, Iowa. The manager
of the co-op reported that two computer towers had been stolen from the co-op some time
during the night. The manager advised Deputy Johnson that surveillance camera footage
showed a dog, specifically a boxer, on a leash walking past the co-op in the middle of
the night. Deputy Johnson reviewed the video and positively identified the dog as
belonging to defendant. Deputy Johnson was familiar with defendant, having executed
search warrants at defendant’s apartment on two separate occasions, and having seen him
and his dog walking in the area of the co-op frequently. Deputy Johnson knew that
defendant operated an “electronic repair and salesman” business out of his apartment,

1
 After reviewing the Hearing Transcript (Doc. 42), the Court finds that Judge Roberts accurately
and thoroughly set forth the relevant facts in the Report and Recommendation. The Court will,
therefore, only briefly summarize the facts here. When relevant, the Court relies on and
discusses additional facts in conjunction with its legal analysis.


                                                   2
which was only a few blocks away. Deputy Johnson interviewed a witness that had also
seen defendant walking his dog frequently in the area. Deputy Johnson also recalled
having seen defendant’s roommate walking defendant’s dog near the co-op the night
before.
       Based on the information gathered, Deputy Johnson applied for a search warrant
for defendant’s apartment. In the warrant affidavit, Deputy Johnson detailed the results
of his investigation to that point including his identification of the dog, which he described
in detail. Deputy Johnson described the surveillance video in the affidavit, and included
still images captured from it. Those images, however, were blurry and grainy, and only
in black and white, making it very difficult to see anything in them. The Honorable
William Patrick Wegman, District Associate Judge of the Iowa District Court for
Chickasaw County, issued a warrant to search defendant’s apartment for evidence of the
burglary.   While executing the warrant, Deputy Johnson discovered narcotics and
firearms in defendant’s residence. Deputy Johnson applied for and received a second
warrant to search for and seize firearms, ammunition, and drug-related items, based on
his observations during the first search. Deputy Johnson later applied for and received a
third search warrant to obtain a blood sample from defendant.
                                     IV.    ANALYSIS
       In the Motion to Suppress, defendant argues that the first search warrant was not
supported by probable cause, and that all evidence gathered at defendant’s apartment
during both searches must be suppressed.              (Doc. 12).       In the Report and
Recommendation, Judge Roberts found that first warrant was supported by probable
cause, and that even if the warrant lacked probable cause the Leon good-faith exception
would apply, and suppression would not be appropriate. (Doc. 39, at 8-18). Defendant
now objects to both of Judge Roberts’ legal conclusions. (Doc. 41). The Court will
address each objection in turn.



                                                 3
         A.     Probable Cause
         Judge Roberts found that the “affidavit in support of the first search warrant
established probable cause to believe evidence relating to the burglary of the co-op would
be found upon searching Defendant’s residence.” (Doc. 39, at 13). Judge Roberts
reasoned that:
         The nature of Defendant’s business, the proximity to the scene of the crime
         and the distinctiveness of the dog, along with the other facts set forth in the
         affidavit, allowed the issuing judge to make a practical and common-sense
         determination there was “a fair probability” that evidence of a crime would
         be found at Defendant’s residence.
(Id., at 12). Defendant objects that “it was erroneous to conclude that the search warrant
was supported by probable cause.” (Doc. 41-1, at 3). Defendant focuses his argument
on the question of whether Judge Wegman reasonably relied on Deputy Johnson’s
identification of the dog. Defendant argues:
         The facts that the dog can only be seen in the Co-op video for a few seconds,
         that the still images presented to Judge Wegman are difficult to discern, that
         there are other dogs of similar coloration to [defendant’s] dog in Nashua,
         and that other people walk their dogs in the area of the Co-op make Deputy
         Johnson’s assertions and Judge Wegman’s reliance on the assertions
         unreasonable
(Id.).
         It is not the place of this Court to determine whether the affidavit is supported by
probable cause. “[A]fter-the-fact scrutiny by courts of the sufficiency of an affidavit
should not take the form of de novo review. A magistrate’s determination of probable
cause should be paid great deference by reviewing courts.” Illinois v. Gates, 462 U.S.
213, 236 (1983) (citation and internal quotation marks omitted). “In reviewing the
issuance of a warrant, a district court need not make a de novo inquiry into the existence
of probable cause, but rather should uphold the decision to issue the warrant so long as
it is supported by ‘substantial evidence in the record.’” United States v. Hallam, 407



                                                   4
F.3d 942, 948 (8th Cir. 2005) (quoting Massachusetts v. Upton, 466 U.S. 727, 728
(1984) (per curiam)); see also United States v. Reivich, 793 F.2d 957, 959 (8th Cir.
1986) (“[T]he decision to issue the warrant is to be upheld if supported by substantial
evidence in the record.”). Accordingly, the Court finds it unnecessary to adopt Judge
Roberts’ conclusion that the warrant was supported by probable cause, and will instead
examine whether there is substantial evidence in the record to support Judge Wegman’s
probable-cause finding.
      Although the Court reaches no determination on whether probable cause exists in
the warrant affidavit, the Court, having conducted a de novo review of Judge Roberts’
analysis of the evidence, finds it to be well reasoned. The Court therefore adopts Judge
Roberts’ analysis and, considering that analysis in light of the substantial-evidence
standard, finds that there is substantial evidence in the record to support Judge Wegman’s
issuance of the warrant.
      “Probable cause exists when, viewing the totality of the circumstances, ‘there is a
fair probability that contraband or evidence of a crime will be found in a particular
place.’” United States v. Reed, 921 F.3d 751, 757 (8th Cir. 2019) (quoting Gates, 462
U.S. at 230). “Probable cause is a fluid concept that focuses on ‘the factual and practical
considerations of everyday life on which reasonable and prudent men, not legal
technicians, act.’” United States v. Colbert, 605 F.3d 573, 576 (8th Cir. 2010) (quoting
Gates, 462 U.S. at 231). In this case, there is ample evidence in the record to support
Judge Wegman’s decision. The only person known to be near the co-op at the time of
the burglary was whomever was walking the dog. Deputy Johnson identified the dog as
defendant’s. Defendant and his roommate had been seen walking a dog in the area.
Defendant also lived nearby and operated a business selling the types of items that were
stolen. Judge Wegman’s probable cause finding is further bolstered by the nature of the
items stolen from the business and defendant’s employment. Defendant runs a business



                                                5
selling and repairing electronic equipment. The thief stole electronic equipment from the
business. Had the thief stolen cash or grain it would not point naturally to defendant.
Thus, the nature of the property stolen supports a probable cause finding that defendant
was the one who stole the electronic equipment in this case.
       The Court is unpersuaded by defendant’s argument that Judge Wegman should not
have relied on Deputy Johnson’s identification of the dog. Defendant bases his argument
in part on facts developed at the suppression hearing that were not presented to Judge
Wegman. Defendant argues that “[t]he facts that the dog can only be seen in the Co-op
video for a few seconds, . . . that there are other dogs of similar coloration to
[defendant’s] dog in Nashua, and that other people walk their dogs in the area of the Co-
op” undermine the reliability of Deputy Johnson’s identification. (Doc. 41-1, at 3).
None of these facts, however, were present in the search warrant affidavit. (See Doc.
13). “When a magistrate relies solely on an affidavit to issue the warrant, only that
information which is found within the four corners of the affidavit may be considered in
determining the existence of probable cause.” United States v. Farlee, 757 F.3d 810,
819 (8th Cir. 2014) (internal quotation marks omitted). Thus, none of these facts can be
used to undermine Judge Wegman’s probable-cause finding.
       Defendant is correct that the “blurry, black and white still images of the dog from
the video” that were presented to Judge Wegman “are difficult to discern.” (Doc. 41-1,
at 2-3). As Judge Roberts aptly noted, “[i]t takes effort to look at some of the still images
and discern a dog, let alone a boxer.” (Doc. 39, at 11). Nevertheless, as Judge Roberts
also found, and defendant agreed, the issue is not whether Judge Wegman could have
identified the dog from the still images, but rather whether he reasonably relied on Deputy
Johnson’s identification. (See id., at 11; Doc. 41-1, at 3). There is substantial evidence
in the record to support Judge Wegman’s reliance. Deputy Johnson swore in his affidavit
that he was able to positively identify the dog, and described it in detail. (Doc. 13, at 5-



                                                 6
6). He also described having seen the dog on multiple prior occasions. (Id., at 6). On
the basis of these representations, it was reasonable for Judge Wegman to accept Deputy
Johnson’s identification as reliable. That identification, combined with the other facts in
the affidavit, provide substantial evidence to support Judge Wegman’s issuance of the
warrant.
         Accordingly, this objection is overruled.
         B.    Leon Good-Faith Exception
         Judge Roberts found that “exclusion of the evidence would be inappropriate, even
if a reviewing court concluded the first search warrant lacked probable cause, because it
was objectively reasonable for the deputy to rely upon the neutral magistrate’s conclusion
that probable cause existed to search Defendant’s residence,” i.e. that the Leon good-
faith exception would apply. (Doc. 39, at 18); see also United States v. Leon, 468 U.S.
897 (1984). Defendant objects that Leon should not apply because “the supporting
affidavit provided no evidence of illegal activity at the address to be searched.” (Doc.
41-1, at 3-4). Defendant argues that “[t]he search warrant in this case provides no
sufficient nexus between [defendant’s] apartment and the burglary of the Co-op.” (Id.,
at 4).
         “Under the Leon good-faith exception, disputed evidence will be admitted if it was
objectively reasonable for the officer executing a search warrant to have relied in good
faith on the judge’s determination that there was probable cause to issue the warrant.”
United States v. El-Alamin, 574 F.3d 915, 924 (8th Cir. 2009) (citations omitted). “An
officer may not rely entirely on the magistrate’s finding of probable cause when the
application for the warrant so lacks probable cause that the officer cannot have a
reasonable belief in its existence.” United States v. Farlee, 757 F.3d 810, 819 (8th Cir.
2014). “[T]he good faith exception is inapplicable when the affidavit in support of the
warrant is so lacking in indicia of probable cause as to render [an] official[s] belief in its



                                                 7
existence entirely unreasonable.” United States v. Patten, 664 F.3d 247, 251 (8th Cir.
2011).
         Defendant argues that the affidavit is sufficiently lacking in indicia of probable
cause to render the Leon exception inapplicable because it “do[es] not establish a
reasonable nexus between [defendant’s] residence and illegal activity.” (Doc. 41-1, at
4). Defendant likens this case to United States v. Herron, 215 F.3d 812 (8th Cir. 2000).
In Herron, a state court judge issued a warrant to search defendant’s farm for the presence
of marijuana plants. 215 F.3d at 813. The affidavits in support of the warrant stated
that relatives of the defendant had been found growing marijuana on a nearby farm, that
one of said relatives has been staying with defendant several months earlier, and that the
defendant had two prior convictions for cultivating marijuana, two and fourteen years
prior, respectively. Id. The Eighth Circuit Court of Appeals held that the affidavits so
tenuously connected the defendant to marijuana production that “the lack of probable
cause in the affidavits would have been apparent to reasonable officers” and Leon did not
apply. Id. at 815.
         This case is distinguishable from Herron. Unlike in Herron, where the defendant
“play[ed] only a small part in the[ ] affidavits,” id., at 813, the affidavit in this case
provided significant detail on defendant’s connection to the crime. Defendant’s dog was
identified in the surveillance video and defendant had regularly been seen in the area
around the co-op walking his dog. Defendant’s residence was also connected to the
crime, as the affidavit indicated it was within walking distance of the co-op and the
defendant operated his electronics sales and repair business from his residence.
Additionally, unlike in Herron where the connection to the defendant was remote in time,
the surveillance footage showing defendant’s dog was from the night of the incident, and
defendant’s roommate had been seen nearby with defendant’s dog only the day before.
Finally, defendant was in the business of selling and repairing electronic equipment out



                                                 8
of his home and the thief stole electronic equipment from the business. Based on these
facts, the Court finds that it was objectively reasonable for an officer to have believed
the warrant was valid, and the Leon exception would apply even if the warrant were
invalid. Accordingly, this objection is overruled.
                                   V.   CONCLUSION
      For the reasons set forth above, defendant’s objections (Doc. 41) are overruled,
the Report and Recommendation (Doc. 39) is adopted in part, and defendant’s motion
to suppress (Doc. 12) is denied.


      IT IS SO ORDERED this 11th day of June, 2019.



                                               _________________________________
                                               C.J. Williams
                                               United States District Judge
                                               Northern District of Iowa




                                               9
